Citation Nr: 9901403	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  97-11 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veterans death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The veteran served on active duty from November 1941 to July 
1945.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a decision dated in December 1996, by 
the New Orleans, Louisiana, Department of Veterans Affairs 
(VA) Regional Office (RO).


FINDINGS OF FACT

1. The veteran died on November [redacted], 1996.

2. During his lifetime, the veteran was service-connected for 
anxiety, trench foot with epidermophytosis and 
onychomycosis, retained foreign bodies, left foot and 
laceration scar, dorsum, right hand.

3. The Death Certificate documents the cause of the veterans 
death as chronic obstructive pulmonary disease (COPD).

4. There is no competent evidence of record to relate the 
presence of the COPD to the veterans period of active 
duty or to a service-connected disability.


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veterans death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991), a VA claimant has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence that a claim is 
plausible or possible is generally required for the 
claim to be well grounded.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Establishing service connection under 38 U.S.C.A. § 1110 
(West 1991) generally requires medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1996), 
affd per curiam 78 F.3d 604 (Fed. Cir. 1996) (table); see 
also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) 
(expressly adopting the definition of well-grounded claim set 
forth in Caluza, supra), petition for cert. filed, No. 97-
7373 (Jan. 5,1998); Heuer and Grottveit, both supra.  
Alternatively, the third Caluza element can be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by evidence of continuity 
of symptomatology and medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 
495 (1997).  For the purpose of determining whether a claim 
is well grounded, the evidence in support of the claim is 
presumed credible.  See Robinette, 8 Vet. App. at 76; Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

To establish entitlement to service connection for the cause 
of the veterans death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(1998).  The service-connected disability will be considered 
as the principal cause of death when such disability, singly 
or jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  To be considered a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death.  38 C.F.R. 
§ 3.312(c)(1).  It is not sufficient to show that the 
service-connected disability casually shared in producing 
death; rather, a causal connection must be shown.  Id.

The appellant has argued that the veterans service-connected 
anxiety disorder contributed to his death since he had a fear 
of going to the hospital.  However, careful review of the 
record fails to reveal any medical evidence which suggests 
that the veterans COPD, the documented cause of his death, 
was related to his period of service or to one of his 
service-connected disabilities. 

While evidentiary assertions by the appellant must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, these assertions do not have to be 
accepted where they are found to be inherently incredible.  
See King v. Brown, 5 Vet.App. 19 (1993).  In this case, the 
appellants evidentiary assertions regarding the relationship 
between the service-connected anxiety disorder and COPD are 
inherently incredible when viewed in the context of the total 
record.  While the appellant may be competent to offer 
evidence regarding symptoms, Savage v. Gober, 10 Vet. App. 
489 (1997), she is not competent to determine that the 
etiology of a current disability is related to either the 
veterans period of active duty or any other disorder.  Such 
a relationship, which involves a medical diagnosis, must be 
identified by an appropriate medical expert.  

The quality and quantity of the evidence required to meet the 
statutory burden of submitting evidence of a well-grounded 
claim will depend upon the issue presented by the claim.  
Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veterans solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under 38 U.S.C.A. § 5107(a).  See Cartright v. 
Derwinski, 2 Vet.App. 24 (1991).  However, where as in this 
case, the determinative issue involves medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  See Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  

The Board has carefully considered the appellants statements 
and contentions with respect to her claim; however, through 
these statements alone, she cannot meet the burden imposed by 
section 5107(a) merely by presenting lay beliefs as to the 
cause of the veterans death and its relationship to service 
or a service-connected disability because the cause of the 
veterans death and its relationship to any causative factor 
or other disability, as noted above, are medical conclusions 
and lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Consequently, 
lay assertions of medical etiology or diagnosis cannot 
constitute evidence to render a claim well grounded under 
section 5107(a).

The Board notes that where the appellant has not met the 
burden of submitting evidence of a well-grounded claim, the 
VA has no duty to assist her in developing facts pertinent to 
her claim.  38 U.S.C.A. § 5107(a) (West 1991); Rabideau v. 
Derwinski, 2 Vet.App. 141, 144 (1992).  

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to her claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
her application.  This obligation depends upon the particular 
facts of the case and the extent to which the Secretary of 
the Department of Veterans Affairs has advised the claimant 
of the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet.App. 69 (1995).  In this 
case, the appellant has not put VA on notice of the existence 
of any additional evidence that, if submitted, could make her 
claim well grounded.  Accordingly, the Board concludes that 
VA did not fail to meet its obligations under 38 U.S.C.A. 
§ 5103(a) (West 1991).


ORDER

Because it is not well grounded, the claim for service 
connection for the cause of the veterans death is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
